DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 42, 44, 47, and 49-51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to the rejection of claims 28-30, 33-41, 48, and 52 have been fully considered but they are not persuasive.
Applicant argues on pp. 8-9, with respect to claim 28, that the carrier sheet 162 and light transmissive substrate 12 of Phillips 676 are not, in fact, respectively a belt or a substrate. Applicant offers no evidence to support this allegation, which allegation is directly contradicted by the text of Phillips 676, which explicitly calls carrier sheet 162 a belt (“carrier sheet 162 can be part of various manufacturing belts or other processing structures,” ¶ 0101) and substrate 12 a substrate (“a color shifting optical coating 166 which has been applied to a substrate 12,” ¶ 0100). Additionally, Applicant offers no evidence to rebut the prima facie case of obviousness that using 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 42, 44, 47, and 49-51 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McEachern, US Patent Number 6,454,686 B1 (hereinafter McEachern).
Regarding claim 42, McEachern teaches an apparatus comprising:
a drum (11, Fig. 2) comprising:
a cylindrical body of non-magnetic material (“drum 11 of nonmagnetic material,” col. 2, line 17), and
cavities (13, Fig. 2),
wherein three or more first magnets and three or more second magnets are within the cavities and positioned flush with an outer surface of the cylindrical body (Fig. 2 shows groups of magnets 21 oriented ninety degrees from each other, and Fig. 3 shows that at least three magnets in each group have different shapes), and

a support for moving a substrate proximate to the drum (“for use in holding printing plates,” col. 1, lines 6-7 – it is necessarily inherent that a printing cylinder holding a printing plate will need to be placed close enough to a substrate to allow the inked design on the printing plate to be transferred to the substrate, and, further, it is necessarily inherent that the substrate be supported during its move from a position not close enough to the printing plate to receive the inked design on the printing plate, to a position close enough to the printing plate to receive the inked design on the printing plate, to a position not close enough to the printing plate to receive the inked design on the printing plate).
Regarding claim 44, McEachern teaches the apparatus of claim 42, as set forth in the rejection of claim 42 above. McEachern also teaches wherein magnetically-alignable flakes are disposed on the substrate (This limitation refers to an intended use of the apparatus, and is otherwise incapable of patentably distinguishing the claimed invention over an otherwise identical apparatus, as set forth in MPEP § 2114(II). In this instance, the apparatus of McEachern is capable of being used in the manner claimed), and wherein the one or more magnets create a magnetic field that emanates into the substrate (magnets 22 create a magnetic field that extends beyond the physical boundaries of the magnet, Figs. 2 and 3).
Regarding claim 47
Regarding claim 49, McEachern teaches an apparatus comprising:
a drum (11, Fig. 2) comprising:
a first circumferential band of a first plurality of magnets around the drum, and a second circumferential band of a second plurality of magnets around the drum (Fig. 2 shows circumferential bands of magnets 20 around the drum of first and second pluralities of magnets oriented ninety degrees to each other); and
a support for moving a substrate proximate to the drum (“for use in holding printing plates,” col. 1, lines 6-7 – it is necessarily inherent that a printing cylinder holding a printing plate will need to be placed close enough to a substrate to allow the inked design on the printing plate to be transferred to the substrate, and, further, it is necessarily inherent that the substrate be supported during its move from a position not close enough to the printing plate to receive the inked design on the printing plate, to a position close enough to the printing plate to receive the inked design on the printing plate, to a position not close enough to the printing plate to receive the inked design on the printing plate).
Regarding claim 50, McEachern teaches the apparatus of claim 49, as set forth in the rejection of claim 49 above. McEachern also teaches wherein a first shape of the first plurality of magnets is different from a second shape of second plurality of magnets (Fig. 2 shows groups of magnets oriented ninety degrees from each other, and Fig. 3 shows that at least three magnets in each group have different shapes).
Regarding claim 51, McEachern teaches the apparatus of claim 49, as set forth in the rejection of claim 49 above. McEachern also teaches wherein the drum further comprises: a cylindrical body of non-magnetic material (“drum 11 of nonmagnetic material,” col. 2, line 17).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 28-30, 33-41, 48, and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pond et al., US Patent Number 5,382,963 (hereinafter Pond) in view of Phillips et al., US Patent Publication 2002/0182383 A1 (hereinafter Phillips) and Phillips et al., US Patent Publication 2004/0101676 A1 (hereinafter Phillips 676).
Regarding claim 28:
Pond teaches an apparatus comprising:
a rotatable roller including an outer surface (11, Fig. 2) and at least one magnet (30, Fig. 2);
a support for moving a substrate proximate to the outer surface of the rotatable roller (roller 24 supports substrate 18, Fig. 2),

a solidifying means (38, Fig. 2).
Pond does not teach a belt on the outer surface of the rotatable roller,
wherein the belt provides a path for the substrate, and
a screen that protects a portion of the substrate from being affected by the solidifying means.
Phillips 676 teaches that printing color-shifting optical layers of documents (layer 166 printed on substrate 12, Fig. 15) on manufacturing belts used to transfer the substrate (carrier sheet 162, Fig. 15; “carrier sheet 162 can be part of various manufacturing belts or other processing structures that assist in transferring the security article to a desired object,” ¶ 0101) is advantageous for making counterfeiting more difficult (¶ 0017).
It would have been obvious to a person having ordinary skill in the art prior to the invention to modify Pond to replace the substrate 18 with the hot stamp structure 160 of Phillips 676, because this would advantageously make counterfeiting more difficult, thereby resulting in a belt on the outer surface of the rotatable roller, wherein the belt provides a path for the substrate.
Phillips teaches a screen that protects a portion of the substrate from being affected by the solidifying means until the portion is under the solidifying means (512, Fig. 14a; 550, Fig. 15a; 552, Fig. 15B), which is advantageous for allowing a variety of permanent flake orientations, which enables the formation of more complex patterns on printed or coated articles (¶ 0123).

Regarding claim 29, the combination of Pond, Phillips, and Phillips 676 renders obvious the invention of claim 28, as set forth in the rejection of claim 28 above. The combination of Pond, Phillips, and Phillips 676 also renders obvious wherein the rotatable roller comprises a cylindrical body (Pond: 11, Fig. 2).
Regarding claim 30, the combination of Pond, Phillips, and Phillips 676 renders obvious the invention of claim 29, as set forth in the rejection of claim 29 above. The combination of Pond, Phillips, and Phillips 676 also renders obvious wherein the cylindrical body comprises non-magnetic material (Pond: 11 is inherently non-magnetic, because if 11 were magnetic, the magnet of 11 would interfere with the magnetization of the ink particles from magnet 30 in Fig., 3B).
Regarding claim 33, the combination of Pond, Phillips, and Phillips 676 renders obvious the invention of claim 28, as set forth in the rejection of claim 28 above. The combination of Pond, Phillips, and Phillips 676 also renders obvious wherein the support moves the substrate in a first direction, and wherein the solidifying means is in the first direction relative to the rotatable roller (Pond: 38 is in first direction, Fig. 2).
Regarding claim 34, the combination of Pond, Phillips, and Phillips 676 renders obvious the invention of claim 28, as set forth in the rejection of claim 28 above. The combination of Pond, 
Regarding claim 35
Regarding claim 36, the combination of Pond, Phillips, and Phillips 676 renders obvious the invention of claim 35, as set forth in the rejection of claim 35 above. The combination of Pond, Phillips, and Phillips 676 also renders obvious wherein the image comprises a rolling object or a flip-flop (This limitation refers to an intended use of the apparatus, and/or the material or article worked upon by the apparatus. In the first instance, recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim, as set forth in MPEP § 2114(II). In the second instance, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims, as set forth in MPEP § 2115. In both instances, the combined apparatus of Pond, Phillips, and Phillips 676 is capable of being operated in the manner claimed, and/or used with and/or to produce the recited material or article).
Regarding claim 37, the combination of Pond, Phillips, and Phillips 676 renders obvious the invention of claim 35, as set forth in the rejection of claim 35 above. The combination of Pond, Phillips, and Phillips 676 also renders obvious wherein the image provides a dynamic optical effect when viewed at a varying viewing angle or at a varying illumination angle (This limitation refers to an intended use of the apparatus, and/or the material or article worked upon by the apparatus. In the first instance, recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim, as set forth in MPEP § 2114(II). In the second instance, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims, as set forth in MPEP § 2115. In both instances, the 
Regarding claim 38, the combination of Pond, Phillips, and Phillips 676 renders obvious the invention of claim 37, as set forth in the rejection of claim 37 above. The combination of Pond, Phillips, and Phillips 676 also renders obvious wherein the dynamic optical effect comprises color shifting or color changing (This limitation refers to an intended use of the apparatus, and/or the material or article worked upon by the apparatus. In the first instance, recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim, as set forth in MPEP § 2114(II). In the second instance, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims, as set forth in MPEP § 2115. In both instances, the combined apparatus of Pond, Phillips, and Phillips 676 is capable of being operated in the manner claimed, and/or used with and/or to produce the recited material or article).
Regarding claim 39, the combination of Pond, Phillips, and Phillips 676 renders obvious the invention of claim 35, as set forth in the rejection of claim 35 above. The combination of Pond, Phillips, and Phillips 676 also renders obvious wherein the image provides an illusive optical effect (This limitation refers to an intended use of the apparatus, and/or the material or article worked upon by the apparatus. In the first instance, recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim, as set forth in MPEP § 2114(II). In the second instance, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims, as set forth in MPEP § 2115. 
Regarding claim 40, the combination of Pond, Phillips, and Phillips 676 renders obvious the invention of claim 39, as set forth in the rejection of claim 39 above. The combination of Pond, Phillips, and Phillips 676 also renders obvious wherein the illusive optical effect is an illusion of depth exceeding a thickness of the substrate (This limitation refers to an intended use of the apparatus, and/or the material or article worked upon by the apparatus. In the first instance, recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim, as set forth in MPEP § 2114(II). In the second instance, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims, as set forth in MPEP § 2115. In both instances, the combined apparatus of Pond, Phillips, and Phillips 676 is capable of being operated in the manner claimed, and/or used with and/or to produce the recited material or article).
Regarding claim 41, the combination of Pond, Phillips, and Phillips 676 renders obvious the invention of claim 34, as set forth in the rejection of claim 34 above. The combination of Pond, Phillips, and Phillips 676 also renders obvious wherein the magnetically-alignable flakes comprise at least one of reflective flakes, absorptive flakes, or color-shifting flakes (This limitation refers to an intended use of the apparatus, and/or the material or article worked upon by the apparatus. In the first instance, recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim, as set forth in MPEP § 2114(II). In the second instance, inclusion of the material or article worked upon by a structure being claimed does 
Regarding claim 48: 
The combination of Pond, Phillips, and Phillips 676 renders obvious the invention of claim 28, as set forth in the rejection of claim 28 above.
The combination of Pond, Phillips, and Phillips 676 also does not render obvious wherein the at least one magnet comprises a first magnet and a second magnet, and wherein a first shape of the first magnet is different from a second shape of the second magnet.
It has been held that duplication of parts is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2144.04(VI)(B). It has also been held that mere changes in shape are not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2144.04(IV)(B).
In this instance, one having ordinary skill in the art is capable of selecting the number and shape of Pond’s magnets 30 required to provide the magnetic field necessary across the width of drum 11 and in the desired swept arc of the circle of drum 11, to sufficiently align the particles 34 in the manner desired. Such selection of the number and shape of the required magnets is nothing more than the choice of a designer to provide the required magnetic field necessary for Pond to align the particles 34 as desired.
It would have been obvious to a person having ordinary skill in the art prior to the invention to further modify Pond such that the magnets 30 include at least two magnets of different shapes, because in the case that two magnets of different shapes are the required optimal configuration of magnets to provide the desired magnetic field required to align particles 34, it would have been 
Regarding claim 52, the combination of Pond, Phillips, and Phillips 676 renders obvious the invention of claim 28, as set forth in the rejection of claim 28 above. The combination of Pond, Phillips, and Phillips 676 also renders obvious wherein the solidifying means is located downstream from a beginning of the screen (the placement of the screen set forth in the combination of Pond, Phillips, and Phillips 676 is presumed to be for solidifying the portion desired to be solidified, while not solidifying the portion not desired to be solidified, which desired solidification requires the screen to be placed in a position to allow solidifying the portion desired to be solidified, while not solidifying the portion not desired to be solidified, which position would cause the solidifying means to be placed downstream from a beginning of the screen).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
 http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEO T HINZE/
Patent Examiner
AU 2853
27 February 2021


/Leslie J Evanisko/            Primary Examiner, Art Unit 2853